DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement filed March 3, 2021, Jan. 28, 2021, Jan. 5, 2021, and Dec. 2, 2020 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20, 23-25, 28-30, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Trommer et al. (2011/0183138) in view of Hünermann (DE 102010008162, as provided for by applicant) and Antczak et al. (3,764,286).  Trommer discloses a process for preparation of a quartz glass body comprising providing a silicon dioxide granulate ([0052], [0056], [0057], [0086]), making a glass melt out of the silicon dioxide granulate in an oven ([0021], [0093]), and making a quartz body out of at least a part of the glass melt ([0073], figure 1). Trommer further teaches the silicon dioxide granulate comprises a mean particle size in the range of 1 µm to 100 µm, which overlaps with the claimed range of 50-500 µm ([0068]). Trommer also teaches the silicon dioxide granulates have large specific surface area, but doesn’t specify a BET surface area ([0058]). Trommer also suggests providing a silicon dioxide granulate by producing amorphous silicon dioxide particles by flame hydrolysis ([0086]). Hünermann teaches a similar process of producing silicon dioxide granulates comprising producing silicon dioxide particles by flame hydrolysis and agglomerating the particles into granulates having a BET surface area of 50 m2/g ([0053], [0055]).  Hünermann teaches such granulates allows for the production of quartz glass that is free of bubbles and has high purity ([0020], [0036], [0038]), as well as allow for easier melting of the granulate ([0023]).  Accordingly, it would have been obvious to one of ordinary skill in the art at .  
Furthermore, Trommer appears to suggest the oven comprises a hanging crucible in figure 1, wherein the crucible comprises tungsten ([0093]).  However, it is not clear if the crucible is a metal sheet crucible. Antczak teaches a similar method for producing quartz glass body comprising feeding a silica granulate, melting the granulate in an oven and making a quartz glass body from the melt (col. 2 lines 55-79), wherein the oven comprises a hanging crucible (fig. 1). Antczak further specifies the crucible comprises tungsten and/or molybdenum or a combination of tungsten-lined molybdenum sheet (col. 3 lines 15-25), which makes the crucible a hanging metal sheet crucible.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected a similar arrangement for the crucible of Trommer, comprising tungsten-lined molybdenum sheet, as Antczak teaches such an arrangement provides for a suitable apparatus for the predictable success in the production of molten quartz glass for forming a quartz glass body.
Regarding claim 21, Hünermann teaches the granulate having a BET of 50 m2/g ([0053], [0055]) can be used for melting ([0040]), which suggests not reducing the granulate to less than 5 m2/g before melting.
Regarding claim 23, Trommer teaches the crucible comprises a nozzle ([0096]).
Regarding claim 24, Trommer teaches the melting energy is from a resistance heater ([0094]), which naturally works to transfer heat energy to the silicon dioxide granulate via the wall of the melting crucible.
Regarding claim 25, Trommer teaches the oven further comprises a gas compartment ([0094]) that employs hydrogen gas ([0095]).
Regarding claim 28, Trommer teaches the silicon dioxide powder is produced from SiCl4, a silicon halide ([0086]).
Regarding claim 29, Hünermann teaches the silicon dioxide granulates have a bulk density in the range of 0.8-1.1g/cm3 ([0034]), which falls within the claimed range of 0.5-1.2 g/cm3.
Regarding claim 30, Trommer teaches making a hollow body with at least one opening out of the quartz glass body ([0098]).
Regarding claim 35, the quartz body of Trommer is a hollow body, which is considered a formed body.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Trommer et al. (2011/0183138), Hünermann (DE 102010008162, as provided for by applicant), and Antczak et al. (3,764,286) as applied to claim 19 above, and further in view of Hussain (WO 88/03914). Hünermann teaches taking the silicon dioxide granulates and crushing them so as to produce a higher bulk density ([0055]-[0056]), which help facilitate melting to quartz glass ([0034]-[0035]).  However, it is not specified what the BET surface area is reduced to. Hussain teaches a method for producing a quartz glass body comprising melting silicon dioxide granulates (page 1 lines 1-6).  Hussain teaches forming silicon dioxide particles from flame hydrolysis and converting the particles in to a granulate having a lower surface area suitable for melting (page 5 lines 23-30, page 7 lines 26-), wherein final BET surface area is less than 3m2/g (page 4 lines 22-24), which is less than 20 m2/g.  Hussain teaches creating lower surface area granulates facilitates .
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Trommer et al. (2011/0183138), Hünermann (DE 102010008162, as provided for by applicant), and Antczak et al. (3,764,286) as applied to claim 19 above, and further in view of Mangold et al. (2003/0185739).  Trommer teaches providing the silicon dioxide granulate comprises providing silicon dioxide powder made by the process of flame hydrolysis, wherein the silicon dioxide powder has a size in the nanoscale ([0086]) and the silicon dioxide granulate has a size in the micron scale ([0068]), making the granulate larger than the powder. However, Trommer fails to specify a BET surface area and bulk density of the powder. Hünermann similarly teaches producing silicon dioxide powder by the process of flame hydrolysis for the producing of silicon dioxide granulates, wherein the powder has BET surface area of 50 m2/g ([0053]), but doesn’t specify a bulk density of the silica powder.  Mangold silicon dioxide powder produce by the process of flame hydrolysis having a low BET surface area, such as 55 m2/g, which falls within the claimed range of 20-60m2/g can expect to have a bulk density of 73 g/l (0.073 g/cm3), which falls within the claimed range of 0.01-0.3 g/cm3. 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Trommer et al. (2011/0183138), Hünermann (DE 102010008162, as provided for by applicant), and Antczak et al. (3,764,286), and Mangold et al. (2003/0185739) as applied to claim 26 above, and further in view of Oswald et al. (6,679,945).  Mangold doesn’t specify the tamped density of the silicon dioxide powder.  Oswald similarly teaches a process for producing silicon dioxide powder by the process of flame hydrolysis, wherein the powder comprises a BET surface area of 30-60 m2/g, similar to the claimed range.  Oswald further teaches such powder has a tamped density of 100-160 g/l, or 0.1-0.16 g/cm3 (abstract, col. 2 lines 3-7).  Accordingly, it would be obvious to one of ordinary skill in the art at the time of the invention to expect the powder also have a tamped density in the range of 0.1-0.16 g/cm3 since the silicon dioxide powder of Trommer, Hünermann, and Mangold is produce by flame hydrolysis and have a similar BET surface area.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Trommer et al. (2011/0183138), Hünermann (DE 102010008162, as provided for by applicant), and Antczak et al. (3,764,286) as applied to claim 19 above, and further in view of Fabian (2006/0137401).  Trommer teaches forming the quartz glass body as a tube ([0098]-[0099]), which is interpreted as processing the quartz glass body into a hollow body with at least one opening. Trommer also teaches the glass tube can be used in manufacturing processes which require high purity ([0003]). Fabian teaches a method for producing a light guide comprising providing for a hollow body comprising an opening, introducing a core rod through the opening into the hollow body, thus forming a precursor, and heating the precursor and drawing an optical fiber comprising a core and .
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Trommer et al. (2011/0183138), Hünermann (DE 102010008162, as provided for by applicant), and Antczak et al. (3,764,286) as applied to claim 19 above, and further in view of Horiuchi et al. (6,368,175).  Trommer teaches forming the quartz glass body as a tube ([0098]-[0099]), which is interpreted as processing the quartz glass body into a hollow body with at least one opening. Trommer also teaches the glass tube can be used in manufacturing processes which require high purity ([0003]).  Horiuchi teaches a method for producing an illuminant, such as discharge lamp, the process comprising providing for a hollow quartz glass body, fitting the hollow body with electrodes, and filling the hollow body with a gas (col. 1 lines 20-29).  Horiuchi also teaches the hollow quartz body should be of high purity and having low OH groups, as OH groups lowers the .  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19, 24, 28-30, and 33-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27, 35, 36, 39-42, 45, 47, and 49 of copending Application No. 16/062,387 in view of Antczak et al. (3,764,286).  Both pending applications recite a method for producing a quartz glass body comprising providing a silicon granulate, the granulate having similar BET surface area, particle size, bulk density, carbon content, aluminum content, and tamped density, melting the granulate in a crucible by transferring heat through the wall of the crucible, and forming a quartz glass body such as a hollow body, wherein the granulate is .
This is a provisional nonstatutory double patenting rejection.
Claims 19-21, 24-30, and 33-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-20, 22-30 and 33-35 of copending Application No. 16/062,382 in view of Antczak et al. (3,764,286).  Both .

Claims 19-20, 24-29, and 33-35 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25, 28, 32, 33-38, 41, 43, and 45 of copending Application No. 16/062,348 in view of Antczak et al. (3,764,286).  Both pending applications recite a method for producing a quartz glass body comprising providing a silicon granulate, the granulate having similar BET surface area, particle size, bulk density, carbon content, aluminum content, and tamped density, melting the granulate in a crucible by transferring heat through the wall of the crucible, and forming a quartz glass body such as a hollow body, wherein the granulate is provided for from silica powder prepared from silicon halides, alkoxides or siloxane and having a similar BET surface area, bulk density, carbon content, chlorine content, aluminum content, a total metal content, tamped density, residual moisture content, and particle size distribution.  Both further recites making a light guide, illuminant, and a formed body by identical method employing the quartz glass body. Copending application 16/062,348 recites a crucible for melting, but fails to recite an oven or a hanging crucible. Antczak teaches a method for producing a quartz glass body comprising providing a silica granulate, melting the granulate in an oven comprising a hanging metal sheet crucible (col. 2 lines 55-79), wherein the oven comprises a hanging crucible (fig. 1). Antczak further specifies the crucible comprises tungsten and/or molybdenum or a combination of tungsten-lined molybdenum sheet (col. 3 lines 15-25), which makes the crucible a hanging metal sheet crucible. Such a configuration allows for direct heating of the crucible with heating elements for the melting of the granulate, while providing a protective atmosphere around the crucible.  Accordingly, it would have .
This is a provisional nonstatutory double patenting rejection.
Claims 19, 24, 28, and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 23-25 of copending Application No. 16/062,303 in view of Antczak et al. (3,764,286).  Both pending applications recite a method for producing a quartz glass body comprising providing a silicon granulate, the granulate having similar BET surface area, particle size, bulk density, carbon content, aluminum content, and tamped density, melting the granulate in a crucible by transferring heat through the wall of the crucible, and forming a quartz glass body, wherein the granulate is provided for from silica powder prepared from silicon halides, alkoxides or siloxane.  Copending application 16/062,303 recites a crucible for melting, but fails to recite an oven or a hanging crucible. Antczak teaches a method for producing a quartz glass body comprising providing a silica granulate, melting the granulate in an oven comprising a hanging metal sheet crucible (col. 2 lines 55-79), wherein the oven comprises a hanging crucible (fig. 1). Antczak further specifies the crucible comprises tungsten and/or molybdenum or a combination of tungsten-lined molybdenum sheet (col. 3 lines 15-25), which makes the crucible a hanging metal sheet crucible. Such a configuration allows for direct heating of the crucible with heating elements for the melting of the granulate, while providing a protective atmosphere .
This is a provisional nonstatutory double patenting rejection.
Claims 19, 24, 26-30, and 33-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 23-24, 27-29, and 32-34 of copending Application No. 16/062,685 in view of Antczak et al. (3,764,286).  Both pending applications recite a method for producing a quartz glass body comprising providing a silicon granulate, the granulate having similar BET surface area, particle size, bulk density, carbon content, aluminum content, and tamped density, melting the granulate in a crucible by transferring heat through the wall of the crucible, and forming a quartz glass body such as a hollow body, wherein the granulate is provided for from silica powder prepared from silicon halides, alkoxides or siloxane and having a similar BET surface area, bulk density, carbon content, chlorine content, aluminum content, a total metal content, tamped density, residual moisture content, and particle size distribution.  Both further recites making a light guide, illuminant, and a formed body by identical method employing the quartz glass body. Copending application 16/062,685 recites a crucible for melting, but fails to recite an oven or a hanging crucible. Antczak teaches a method for producing a quartz glass body comprising providing a silica granulate, melting the granulate in an oven comprising a hanging metal sheet crucible .
This is a provisional nonstatutory double patenting rejection.
Claims 19, 26-30 and 33-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-30, 36-37, 39-41, 50, 52, and 54 of copending Application No. 16/061,558 in view of Antczak et al. (3,764,286).  Both pending applications recite a method for producing a quartz glass body comprising providing a silicon granulate, the granulate having similar BET surface area, particle size, bulk density, carbon content, aluminum content, and tamped density, melting the granulate in a crucible by transferring heat through the wall of the crucible, and forming a quartz glass body such as a hollow body, wherein the granulate is provided for from silica powder prepared from silicon halides, alkoxides or siloxane and having a similar BET surface area, bulk density, carbon content, chlorine content, aluminum content, a total metal content, tamped density, residual moisture content, and .
This is a provisional nonstatutory double patenting rejection.
Claims 19, 20, 21, and 24-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 7-14 of U.S. Patent No. 10,730,780 in view of Antczak et al. (3,764,286).  Both recite a method for producing a quartz glass body comprising providing a silicon granulate, the granulate having similar BET surface area, particle size, bulk density, carbon content, aluminum content, and tamped density, melting the granulate in a crucible by transferring heat through the wall .
Claims 19, 21, 23-30 and 33-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 22-30, and 33-35  of copending Application No. 16/061,585 in view of Antczak et al. (3,764,286) and Antczak et al. (6,422,861).  Both pending applications recite a method for producing a quartz glass body comprising providing a silicon granulate, the granulate having similar .
This is a provisional nonstatutory double patenting rejection.
Claims 19, 28-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 6 of U.S. Patent No. 10,618,833 in view of Antczak et al. (3,764,286).  Both recite a method for producing a quartz glass body comprising providing a silicon granulate, the granulate having similar BET surface area, particle size, bulk density, carbon content, aluminum content, and tamped density, melting the granulate in a crucible, and forming a quartz glass body, wherein the granulate is provided for from silica powder prepared from silicon halides, alkoxides or siloxane. Patent 10,618,833 recites a crucible for melting, but fails to recite an oven or a hanging metal sheet crucible. Antczak teaches a method for producing a quartz glass body comprising providing a silica granulate, melting the granulate in an oven comprising a hanging metal sheet crucible (col. 2 lines 55-79), wherein the oven comprises a hanging crucible (fig. 1). Antczak further specifies the crucible comprises tungsten and/or molybdenum or a combination of tungsten-lined molybdenum sheet (col. 3 lines 15-25), which makes the crucible a hanging metal sheet crucible. Such a configuration allows for direct heating of the crucible with heating elements for the melting of the granulate, while providing a protective atmosphere around the crucible.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have to have provided for an oven comprising a hanging sheet metal crucible comprising tungsten-lined molybdenum sheet in Patent 10,618,833, as Antczak .
Claims 19, 21, 24-30 and 33-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8-15, and 18-20 of copending Application No. 16/948,379  in view of Antczak et al. (3,764,286).  Both pending applications recite a method for producing a quartz glass body comprising providing a silicon granulate, the granulate having similar BET surface area, particle size, bulk density, carbon content, aluminum content, and tamped density, melting the granulate in a crucible by transferring heat through the wall of the crucible, and forming a quartz glass body such as a hollow body, wherein the granulate is provided for from silica powder prepared from silicon halides, alkoxides or siloxane and having a similar BET surface area, bulk density, carbon content, chlorine content, aluminum content, a total metal content, tamped density, residual moisture content, and particle size distribution.  Both further recites making a light guide, illuminant, and a formed body by identical method employing the quartz glass body. Copending application 16/984,379 recites a crucible for melting, but fails to recite a hanging crucible. Antczak teaches a method for producing a quartz glass body comprising providing a silica granulate, melting the granulate in an oven comprising a hanging metal sheet crucible (col. 2 lines 55-79), wherein the oven comprises a hanging crucible (fig. 1). Antczak further specifies the crucible comprises tungsten and/or molybdenum or a combination of tungsten-lined molybdenum sheet (col. 3 lines 15-25), which makes the crucible a hanging metal sheet crucible. Such a configuration allows for direct heating of the crucible with heating elements for the melting of the granulate, while providing a protective atmosphere .
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed February 18, 2021 have been fully considered but they are not persuasive. Regarding Trommer, applicant argues the process is focused on producing nitrogen doped fused silica, which is in contrast with the claimed process of achieving impurity free, high purity fused silica. Thus, Trommer teaches away from the claimed process. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a non-doped silicon dioxide granulate) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues Trommer is misinterpreted and shows only a hanging oven. It appears the applicant is arguing Trommer does not teach a hanging metal crucible.  This is not found persuasive because Trommer teaches a melting crucible (1) in [0093] made of tungsten. As already acknowledge by the applicant, the melting 
Applicant further argues Hünermann is directed to manufacturing quartz glass starting from fused silicon dioxide, wherein the silicon dioxide is compacted, thermally treated, and comminuted to particles before a melting step. Applicant also argues Hünermann teaches compacting its silicon dioxide from a BET of 50m2/g to about 1 m2/g prior to melting.  While Hünermann teaches a silicon dioxide particle having a BET of 1 m2/g, it is done so after a sintering step and not after a compacting step. In [0053]-[0055]], Hünermann teaches forming a compact with the silicon dioxide powder, wherein the compact has a BET of about 50 m2/g.  Hünermann teaches the sintering of the compact results in a BET of about 1 m2/g.  Hünermann also teaches in [0020] that the compact can be used as raw material for making quartz glass, wherein the compact can be sintered or melted down ([0023], [0024], [0040]). Thus, the compacts of silicon dioxide with a BET of 20-50 m2/g can serve as a granulate for melting, similar to the claimed invention.
Applicant further argues Antczak relates to the melting of natural sand, which is a different process from the claimed invention due to BET values and purity. Thus, applicant concludes it is far-fetched to select a single detail from the Antczak and to combine it with Trommer and Hünermann. This is not found persuasive because the detailed relied upon in Antczak is the apparatus used for the melting (a hanging sheet metal crucible), wherein the crucible is employed to melt silica, the natural ingredient of sand. As such, the apparatus would be suitable for melting granulates of Trommer and .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741